DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,629,712 to Jackson et al.
Regarding claim 1, Jackson ‘712 discloses a toggle assembly, comprising: a first joint member 288 having a first lug 290 and a second lug 290; a second joint member 214 having a first arm 238 that receives a first rolling element 302, a second arm 238 that receives a second rolling element 304, a third arm 236, and a fourth arm 236, the first arm 238 and the second arm 238 being disposed between the first lug 290 and the second lug 290, the second joint member 214 pivotally connected to the first joint member 288 via a first pin 294 that extends through the first lug 290, the first rolling element 302, the second rolling element 304, and the second lug 290; and a third joint member 212 having a third lug 248 and a fourth lug 218 disposed opposite the third lug 248, the third lug 248 being disposed between the third arm 236 and the fourth arm 236, the third joint member 212 pivotally connected to the second joint member 214 via a cross rod pin 260 that extends through the third lug 248, the third arm 236, and the fourth arm 236.  

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  note the structural components of the lock piston and how the components functionally cooperate with the components of the joint members.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art cold be used in subsequent office action rejections.  The list of toggle type supports is as follows: US-20160016668-A1 OR US-20160377154-A1 OR US-5915765-A OR US-10458280-B2 OR US-6386598-B1 OR US-6325428-B1 OR US-5984382-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/               Primary Examiner, Art Unit 3632